Case 2:20-cv-03843-BMC Document 37-8 Filed 08/04/21 Page 1 of 10 PageID #: 1317




EXHIBIT 8
  Case 2:20-cv-03843-BMC Document 37-8 Filed 08/04/21 Page 2 of 10 PageID #: 1318
In re University of Miami COVID-19 Tuition and Fee..., --- F.Supp.3d ---- (2021)
2021 WL 1251139



                  2021 WL 1251139                                  West Headnotes (22)
    Only the Westlaw citation is currently available.
      United States District Court, S.D. Florida.
                                                                   [1]   Federal Civil Procedure
      IN RE: UNIVERSITY OF MIAMI COVID-19                                A “shotgun pleading” is the opposite of the short
      TUITION AND FEE REFUND LITIGATION                                  and plain statement of claim required under the
                                                                         civil procedure rule governing pleading. Fed. R.
    CASE NO. 20-60851-CIV-SINGHAL, CASE NO.                              Civ. P. 8(a)(2).
   20-22207-CIV-SINGHAL, CASE NO. 20-22316-
  CIV-SINGHAL, CASE NO. 20-22594-CIV-SINGHAL
                         |
                                                                   [2]   Federal Civil Procedure
                Signed 03/04/2021
                         |                                               “Shotgun pleadings” are cumbersome, confusing
               Entered 03/05/2021                                        complaints that do not comply pleading rule's
                                                                         requirement that complaint provide short and
Synopsis                                                                 plain statement of claim. Fed. R. Civ. P. 8(a)(2).
Background: Students of private university and their
parents filed class-action lawsuits against university, alleging
claims under Florida law for breach of contract and unjust         [3]   Federal Civil Procedure
enrichment after university closed its facilities, transitioned
                                                                         There are four basic types of shotgun pleadings
to remote instruction during COVID-19 pandemic, required
                                                                         that fail to comply with the requirements of
students to move out of on-campus housing and cancelled
                                                                         the civil procedure rule governing pleading: (1)
meals, and refused to reimburse fees and tuition. University
                                                                         those in which each count adopts the allegations
moved to dismiss consolidated complaint on basis that
                                                                         of all preceding counts; (2) those that do not
complaint was “shotgun pleading,” for failure to state a claim,
                                                                         re-allege all preceding counts but are replete
and for lack of standing.
                                                                         with conclusory, vague, and immaterial facts not
                                                                         obviously connected to any particular cause of
                                                                         action; (3) those that do not separate each cause
Holdings: The District Court, Raag Singhal, J., held that:               of action or claim for relief into different counts;
                                                                         and (4) those that assert multiple claims against
[1] complaint was not “shotgun pleading” that violated civil             multiple defendants without specifying which
procedure rule governing pleading;                                       applies to which. Fed. R. Civ. P. 8.

[2] claim that university breached contract by offering only
remote instruction was not barred by Florida's educational         [4]   Federal Civil Procedure
malpractice doctrine;
                                                                         The unifying characteristic of all types of
                                                                         shotgun pleadings, which do not comply with the
[3] students and parents plausibly stated claim that university
                                                                         civil procedure rule governing pleading, is that
breached contract to provide in-person learning; and
                                                                         they fail to give the defendants adequate notice
                                                                         of the claims against them and the grounds upon
[4] parents lacked standing to bring claims against university.
                                                                         which each claim rests. Fed. R. Civ. P. 8.


Motion granted in part and denied in part.
                                                                   [5]   Federal Civil Procedure
Procedural Posture(s): Motion to Dismiss for Failure to                  Complaint brought by students of private
State a Claim; Motion to Dismiss for Lack of Standing.                   university and their parents, alleging claims
                                                                         under Florida law for breach of contract



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
  Case 2:20-cv-03843-BMC Document 37-8 Filed 08/04/21 Page 3 of 10 PageID #: 1319
In re University of Miami COVID-19 Tuition and Fee..., --- F.Supp.3d ---- (2021)
2021 WL 1251139

        and unjust enrichment after university closed                   Pursuant to implied-in-fact contract that exists
        its facilities during COVID-19 pandemic,                        between universities and their students under
        transitioned to remote learning, required students              Florida law, student pays a fee for services,
        to move out of on-campus housing and cancelled                  and private university provides an educational
        meals, and refused to reimburse tuition and fees,               experience designed to lead to a degree.
        was not a “shotgun pleading” that violated civil
        procedure rule governing pleading, although
        complaint simply incorporated allegations of             [11]   Education
        tuition and fee payments into each count, where
                                                                        Under Florida law, university has right to
        each count contained factual allegations specific
                                                                        determine terms under which it will admit and
        to that count. Fed. R. Civ. P. 8.
                                                                        subsequently graduate students who will subject
                                                                        themselves to rules, regulations, and regimen of
                                                                        college.
 [6]    Federal Civil Procedure
        A nonmerit-based dismissal may only be made
        after district court identifies deficiencies in          [12]   Education
        complaint and gives plaintiff opportunity to
                                                                        Under Florida law, schools are not compelled
        correct them.
                                                                        to graduate students who did not meet the
                                                                        criteria for graduation as offered in the school's
                                                                        publications at the time of enrollment.
 [7]    Education
        Claims brought by students of private university
        and their parents, alleging that university              [13]   Contracts
        breached its contract with students by closing
                                                                        To state a claim for breach of contract under
        its facilities and transitioning to remote learning
                                                                        Florida law, a plaintiff must plead and establish
        during COVID-19 pandemic, was breach of
                                                                        (1) the existence of a contract, (2) a material
        contract claim under Florida law, not educational
                                                                        breach of that contract, and (3) damages resulting
        malpractice claim, and thus was not barred by
                                                                        from the breach.
        Florida's educational malpractice doctrine; focus
        of claim was simply whether university promised
        something that it later failed to deliver.
                                                                 [14]   Education
                                                                        Under Florida law, terms of implied-in-fact
                                                                        contractual relationship that exists between
 [8]    Education
                                                                        student and his or her university may be found
        Florida courts grant educational institutions wide
                                                                        in university catalogs, student manuals, student
        deference in determining degree requirements
                                                                        handbooks, and other university policies and
        and appropriate levels or methods of instruction.
                                                                        procedures.


 [9]    Education
                                                                 [15]   Education
        Under Florida law, colleges and universities have
                                                                        Students of private university and their parents
        a legal relationship with their students that is
                                                                        plausibly alleged existence of valid contract
        contractual in nature.
                                                                        for in-person education at university, material
                                                                        breach of that contract, and damages, as required
                                                                        to state claim alleging university breached its
 [10]   Education                                                       contract with students when it closed its facilities
                                                                        and transitioned to online instruction during



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             2
  Case 2:20-cv-03843-BMC Document 37-8 Filed 08/04/21 Page 4 of 10 PageID #: 1320
In re University of Miami COVID-19 Tuition and Fee..., --- F.Supp.3d ---- (2021)
2021 WL 1251139

        COVID-19 pandemic; students and parents
        alleged that students paid tuition and fees in
        exchange for in-person learning and cited to             [20]   Federal Civil Procedure
        university's publications, web pages, catalogs,
                                                                        To establish injury in fact, as required for
        and policies suggesting that classes would be
                                                                        standing, plaintiff must show that he or she
        conducted in-person.
                                                                        suffered an invasion of a legally protected
                                                                        interest that is concrete and particularized
                                                                        and actual or imminent, not conjectural or
 [16]   Education                                                       hypothetical.
        Students' parents lacked standing to bring action
        against private university alleging claims under
        Florida law for breach of contract and unjust            [21]   Federal Civil Procedure
        enrichment after university closed its facilities
                                                                        For injury to be particularized, as required to
        during COVID-19 pandemic, transitioned to
                                                                        satisfy injury-in-fact requirement for standing,
        remote learning, required students to move out
                                                                        injury must affect plaintiff in personal and
        of on-campus housing and cancelled meals,
                                                                        individual way.
        and refused to reimburse tuition and fees;
        although parents certainly had parental interest
        in students' educations, students' education
                                                                 [22]   Federal Civil Procedure
        and their relationship with university belonged
        exclusively to students.                                        For injury to be concrete, as required to satisfy
                                                                        injury-in-fact requirement for standing, injury
                                                                        must actually exist; “concrete” is not, however,
                                                                        necessarily synonymous with “tangible.”
 [17]   Federal Civil Procedure
        Facial attack on complaint requires court to
        merely look and see if plaintiff has sufficiently
        alleged basis for subject matter jurisdiction,
        and allegations in complaint are taken as true
        for purposes of motion to dismiss for lack
        of standing; factual attack on standing uses                                      ORDER
        materials extrinsic from complaint, such as
                                                                RAAG SINGHAL, UNITED STATES DISTRICT JUDGE
        affidavits or testimony.
                                                                 *1 THIS CAUSE is before the Court upon University
                                                                of Miami's Motion to Dismiss Consolidated Class Action
 [18]   Federal Civil Procedure                                 Complaint with Prejudice (DE [52]). The parties have fully
        To establish standing, a plaintiff must show (1)        briefed the Motion and the matter is ripe for review. For the
        an injury in fact, (2) a causal connection between      reasons discussed below, the Motion is granted in part and
        the injury and the alleged misconduct, and (3) a        denied in part.
        likelihood that the injury will be redressed by a
        favorable decision.
                                                                   I. BACKGROUND
                                                                In early 2020, the COVID-19 pandemic upended 21st century
                                                                life, causing a worldwide shut-down of commercial, religious,
 [19]   Federal Civil Procedure
                                                                cultural, and educational institutions. On March 17, 2020, the
        At pleading stage, plaintiff must clearly allege        University of Miami (“UM”) closed most of its on-campus
        facts demonstrating each element of standing,           facilities and announced that classes would be conducted
        which are injury in fact, causal connection             in online/remote/distance platforms. (DE [49], ¶ 65). The
        between injury and alleged misconduct, and              school's physical plant remained closed and students attended
        redressability.                                         online or remote classes for the remainder of the semester.


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          3
   Case 2:20-cv-03843-BMC Document 37-8 Filed 08/04/21 Page 5 of 10 PageID #: 1321
In re University of Miami COVID-19 Tuition and Fee..., --- F.Supp.3d ---- (2021)
2021 WL 1251139

Several UM students and parents of students filed class-action        [3]    [4] There are four basic types of shotgun pleadings:
         1
lawsuits seeking a proportionate refund of tuition, fees, and        (1) those in which each count adopts the allegations of
other semester expenses.                                             all preceding counts; (2) those that do not re-allege all
                                                                     preceding counts but are replete with conclusory, vague, and
Plaintiffs allege that UM breached an express or implied             immaterial facts not obviously connected to any particular
contract to provide in-person education (Counts I and II).           cause of action; (3) those that do not separate each cause
Alternatively, Plaintiffs allege that UM was unjustly enriched       of action or claim for relief into different counts; and (4)
by retaining tuition paid for in-person education while              those that assert multiple claims against multiple defendants
offering only on-line education (Count III). Plaintiffs also         without specifying which applies to which. Id. at 1321–23
allege breach of an express or implied contract with respect         (quotations omitted). “The unifying characteristic of all types
to student fees paid for activities and facilities during the        of shotgun pleadings is that they fail to ... give the defendants
semester (Counts IV and V). Plaintiffs allege that UM                adequate notice of the claims against them and the grounds
breached the fees contracts by making the activities and
                                                                     upon which each claim rests.”       Id. at 1323. “Courts in the
facilities unavailable for use but not refunding the money
                                                                     Eleventh Circuit have little tolerance for shotgun pleadings.”
paid for those activities or facilities. Alternatively, Plaintiffs
allege that UM was unjustly enriched by retaining fees paid             Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th
for activities or facilities that were not utilized (Count VI).      Cir. 2018).
Finally, Plaintiffs allege that certain students contracted and
paid for UM to provide housing and meals on campus, but               [5]    [6] UM argues the Complaint is a shotgun pleading
UM required students to move out of on-campus housing and            because each count incorporates by reference 89 paragraphs
cancelled meals without refunding a pro rata portion of the          of general allegations and as a result, many of the incorporated
amounts paid. Plaintiffs allege that the failure to refund a         allegations have no relation to the count into which they are
portion of the amounts paid for housing and meals is a breach        incorporated. UM contends that charges for student fees and
of contract (Count VII) or, alternatively, unjust enrichment         housing/meal fees are not relevant to plaintiffs’ claims for
(Count VIII). 2                                                      tuition refunds but are nevertheless incorporated into those
                                                                     claims and, thus, the complaint should be dismissed with
UM moves to dismiss the Consolidated Class Action                    prejudice. 4
Complaint with prejudice 3 on the grounds that (1) the
Complaint is a shotgun pleading; (2) Plaintiffs fail to state a    The Court has carefully reviewed the Complaint and
claim upon which relief can be granted; and (3) Plaintiffs Julie   concludes that it is not a shotgun pleading. Although the
Gold and Michael Weiss lack jurisdictional standing.               Complaint does incorporate allegations of tuition and fee
                                                                   payments into each of the counts, the Complaint is not so
                                                                   “replete with conclusory, vague, and immaterial allegations
   II. ANALYSIS                                                    [that] a defendant who reads the complaint would be hard-
                                                                   pressed to understand the grounds upon which each claim
                                                                   against him rests.” Barmapov v. Amuial, 986 F.3d 1321, 1325
                     A. Shotgun Pleading
                                                                   (11th Cir. 2021) (cleaned up). Indeed, each of the counts
 *2 [1]       [2] Rule 8, Federal Rules of Civil Procedure, contains factual allegations specific to that count. The bases
requires the complaint to provide “a short and plain statement     for each count are clear in the Complaint. The motion to
of the claim showing that the pleader is entitled to relief.” Fed. dismiss for being a shotgun pleading is denied.
R. Civ. P. 8(a)(2). The opposite of a short and plain statement
of the claim is what is known as a “shotgun” pleading. “
‘Shotgun’ pleadings are cumbersome, confusing complaints                         B. Failure to State a Claim Upon
that do not comply with these pleading requirements. We have                       Which Relief Can Be Granted
repeatedly condemned shotgun pleadings.” See         Weiland
v. Palm Beach Cty. Sheriff's Office, 792 F.3d 1313, 1321–23          Although Rule 8(a) does not require “detailed factual
(11th Cir. 2015).                                                    allegations,” it does require “more than labels and
                                                                     conclusions;” a “formulaic recitation of the elements of a



                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              4
   Case 2:20-cv-03843-BMC Document 37-8 Filed 08/04/21 Page 6 of 10 PageID #: 1322
In re University of Miami COVID-19 Tuition and Fee..., --- F.Supp.3d ---- (2021)
2021 WL 1251139

cause of action will not do.”      Bell Atl. Corp v. Twombly,
550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007).                            1. Educational Malpractice
To survive a motion to dismiss, “factual allegations must be
enough to raise a right to relief above the speculative level”        [7]    [8] Florida courts grant educational institutions
and must be sufficient “to state a claim for relief that is          wide deference in determining degree requirements and
                                                                     appropriate levels or methods of instruction. See e.g.,
plausible on its face.”    Id. at 555, 570, 127 S.Ct. 1955.
“A claim has facial plausibility when the plaintiff pleads              Jallali v. Nova Se. Univ., Inc., 992 So. 2d 338 (Fla.
factual content that allows the court to draw the reasonable         4th DCA 2008) (university did not breach contract by
inference that the defendant is liable for the misconduct            refusing to issue degree to student who did not meet degree

alleged.”   Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct.              requirements);     Tubell v. Dade Cty. Pub. Sch., 419 So. 2d
1937, 1949, 173 L.Ed.2d 868 (2009). “The mere possibility            388 (Fla. 3d DCA 1982) (affirming summary judgment for
the defendant acted unlawfully is insufficient to survive a          school board on plaintiff's claims that he was inappropriately
                                                                     placed in special education classes for years to his detriment);
motion to dismiss.”     Sinaltrainal v. Coca-Cola Co., 578
F.3d 1252, 1261 (11th Cir. 2009), abrogated on other grounds            Simon v. Celebration Co., 883 So. 2d 826 (Fla. 5th DCA
by Mohamad v. Palestinian Authority, 566 U.S. 449, 132 S.            2004) (affirming dismissal of claim under Article IX, section
Ct. 1702, 182 L.Ed.2d 720 (2012).                                    1 of the Florida Constitution which guarantees a high quality
                                                                     free public education because constitution does not create a
 *3 In considering a Rule 12(b)(6) motion to dismiss, the            private cause of action). UM argues that its decision to offer
court's review is generally “limited to the four corners of the      only remote instruction due to COVID-19 should be given
                                                                     the same deference given to educational institutions in these
complaint.”      Wilchombe v. TeeVee Toons, Inc., 555 F.3d           cases. More precisely, UM argues that Plaintiffs’ breach of
949, 959 (11th Cir. 2009) (quoting    St. George v. Pinellas         contract and unjust enrichment claims are actually claims for
County, 285 F.3d 1334, 1337 (11th Cir. 2002)). The court             educational malpractice and thus barred under Florida law.
must review the complaint in the light most favorable to the         The Court disagrees.
plaintiff, and it must generally accept the plaintiff's well-
                                                                      [9] [10] [11] [12] Florida courts recognize that colleges
pleaded facts as true. See  Hishon v. King & Spalding,
                                                                     and universities have a legal relationship with their students
467 U.S. 69, 73, 104 S.Ct. 2229, 81 L.Ed.2d 59 (1984);
                                                                     that is “contractual in nature.”    Jallali, 992 So. 2d at
   Am. United Life Ins. Co. v. Martinez, 480 F.3d 1043, 1057
                                                                     342 (quoting John B. Stetson Univ. v. Hunt, 88 Fla. 510,
(11th Cir. 2007). But “[c]onclusory allegations, unwarranted
                                                                     102 So. 637, 640 (1924)). “Under this contract implied in
deductions of facts or legal conclusions masquerading as
                                                                     fact, the student ‘pays a fee for services’ and the private
facts will not prevent dismissal.”  Jackson v. Bellsouth             university provides ‘an educational experience designed to
Telecommunications, 372 F.3d 1250, 1262 (11th Cir. 2004)
                                                                     lead to a ... degree.’ ”    Id. (quoting     Gross v. Family
(citation omitted); see also    Iqbal, 129 S. Ct. at 1949            Servs. Agency, Inc., 716 So. 2d 337, 339 (Fla. 4th DCA
(“[T]he tenet that a court must accept as true all of the            1998)). The university has the right to determine “the terms
allegations contained in a complaint is inapplicable to legal        under which it will admit and subsequently graduate students
conclusions”).                                                       who will subject themselves to the rules, regulations, and
                                                                     regimen of the college.”      Id. (quoting Univ. of Miami v.
UM moves to dismiss the Complaint arguing that Plaintiffs
                                                                     Militana, 184 So. 2d 701, 704 (Fla. 3d DCA 1966)). Thus,
have failed to allege any plausible claims for relief. As a
                                                                     schools will not be compelled to graduate students who did
preliminary matter, UM contends that the Plaintiffs’ claims
                                                                     not meet the criteria for graduation as offered in the school's
are barred in their entirety as a matter of law by Florida's
educational malpractice doctrine. Alternatively, UM argues           publications at the time of enrollment. Id. But Plaintiffs are
the Plaintiffs have failed to state claims for breach of contract,   not challenging UM's criteria for graduation.
breach of implied contract, or unjust enrichment.
                                                                      *4 In this case, Plaintiffs allege that UM's various
                                                                     publications created a contract for in-person instruction and



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               5
  Case 2:20-cv-03843-BMC Document 37-8 Filed 08/04/21 Page 7 of 10 PageID #: 1323
In re University of Miami COVID-19 Tuition and Fee..., --- F.Supp.3d ---- (2021)
2021 WL 1251139

that UM breached that contract by offering only remote            university's rules, regulations, regimen and publications at the
instruction in response to COVID-19. Plaintiffs alleged           time of enrollment).
they were damaged because remote instruction was not
contemplated and was of lesser value than the in-person            [15] Several federal courts in Florida – applying Florida
instruction they paid to receive. This is not a claim for         law – have denied motions to dismiss breach of contract
educational malpractice; it is a claim for breach of contract.    claims brought against colleges and universities following
“The focus of this case is simply whether Defendant
                                                                  COVID-19 transitions to remote learning. See      Rosado,
promised something it later failed to deliver.” Rhodes v.
                                                                  ––– F.Supp.3d ––––, 2020 WL 6438684; Gibson v. Lynn
Embry-Riddle Aeronautical Univ., Inc., ––– F.Supp.3d ––––,
                                                                  Univ., Inc., ––– F.Supp.3d ––––, 2020 WL 7024463 (S.D. Fla.
––––, 2021 WL 140708, at *4 (M.D. Fla. Jan. 14, 2021)
(suit alleging breach of contract due to remote instruction       Nov. 29, 2020); Salerno, 488 F.Supp.3d 1211; Rhodes, –––
during COVID-19 pandemic not dismissed on grounds                 F.Supp.3d at ––––, 2021 WL 140708, at *4. As in this case,
of educational malpractice). The “educational malpractice         the plaintiffs cited to portions of the universities’ publications,
doctrine” does not bar Plaintiffs’ claims.                        policies, and course of conduct “to suggest courses would
                                                                  be conducted in-person and students would have access to
                                                                  campus facilities and activities.” Gibson, ––– F.Supp.3d at
                                                                  ––––, 2020 WL 7024463, at * 3. These courts found that
                    2. Breach of Contract
                                                                  the plaintiffs met the burden under Florida law of pleading a
 [13] To state a claim for breach of contract, a plaintiff must   breach of contract:
“plead and establish: (1) the existence of a contract; (2) a
material breach of that contract; and (3) damages resulting
                                                                               Throughout the Amended Complaint,
from the breach.”        Vega v. T-Mobile USA, Inc., 564 F.3d
                                                                               Plaintiff cites to portions of Lynn's
1256, 1272 (11th Cir. 2009). UM moves to dismiss Plaintiffs’
                                                                               publications and policies that suggest
claims for breach of contract (Count I – tuition, Count IV –
                                                                               courses would be conducted in-
student fees, and Count VII – housing/meals) and for breach
                                                                               person and students would have
of implied contract (Count II – tuition and Count V – student
                                                                               access to campus facilities and
fees) for failure to state a plausible claim. UM argues that “a
                                                                               activities.... At this early stage
claim for breach of contract must identify ‘the actual terms of
                                                                               of the case—given that Florida
the contract allegedly breached.’ ” Toca v. Tutco, LLC, 430 F.
                                                                               law recognizes that the university/
Supp. 3d 1313, 1324 (S.D. Fla. 2020) (quoting        Herssein                  student contract may be implied in
Law Grp. v. Reed Elsevier, Inc., 594 Fed. Appx. 606, 608 (11th                 the university's publications—these
Cir. 2015)). UM contends that Plaintiffs fail to identify any                  factual allegations are sufficient to
terms that would support their claim that they paid tuition in                 plead the existence of a valid contract
exchange for in-person classes. The Court disagrees.                           for in-person education.

 [14] It is well-settled in Florida that “the terms of the
relationship between a student and a university may be found
                                                                  *5 Id. And, also:
in university catalogs, student manuals, student handbooks,
and other university policies and procedures.”       Rosado v.
Barry University Inc., ––– F.Supp.3d ––––, ––––, 2020 WL                       Rosado alleges that based on
6438684, at *3 (S.D. Fla. Oct. 30, 2020) (denying motion to                    documents including the student
dismiss breach of contract for university's failure to provide                 handbook, university catalog, program
in-person classes in response to COVID-19);      Salerno v.                    publications, and course syllabi, and
Fla. S. Coll., 488 F.Supp.3d 1211, 1216–17 (M.D. Fla. 2020)                    registration papers, which invoiced
                                                                               Rosado higher tuition corresponding
(same);    Sirpal v. Univ. of Miami, 684 F. Supp. 2d 1349,
                                                                               to in-person classes rather than the
1359 (S.D. Fla. 2010); Jallali, 992 So. 2d at 342 (student's                   lower tuition associated with Barry's
relationship with university is based in contract arising from                 online learning program—a contract


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                6
  Case 2:20-cv-03843-BMC Document 37-8 Filed 08/04/21 Page 8 of 10 PageID #: 1324
In re University of Miami COVID-19 Tuition and Fee..., --- F.Supp.3d ---- (2021)
2021 WL 1251139

            promising in-person instruction was                 Complaint states a claim for breach of contract under Florida
            created. The Court agrees with Rosado               law.
            that there is sufficient factual content
            alleged in the Amended Complaint                    UM argues that prior to registering for classes all students
            to establish the existence of a valid               must sign and submit a Financial Responsibility Statement
            contract with respect to in-person                  through which the students assume responsibility “to pay
            education.                                          any and all tuition, fees and/or other miscellaneous charges”
                                                                in exchange for registering for classes. (DE [52-1]). UM
                                                                notes that the Financial Responsibility Statement does
                                                                not distinguish between in-person or remote classes and,
  Rosado, ––– F.Supp.3d at ––––, 2020 WL 6438684, at *3.
                                                                therefore, UM had no contractual duty to provide in-
And from the Middle District of Florida:
                                                                person instruction. Plaintiffs respond that the Financial
                                                                Responsibility Statement is not a contract in that it does not
                                                                address numerous material terms concerning the students’
            The crux of the College's motion                    enrollment, including the cost and amount of tuition and
            is that the amended complaint does                  fees owed. The Court agrees. The Financial Responsibility
            not identify a specific contractual                 Statement may be relevant to the formation of the alleged
            provision that establishes that the                 contract between Plaintiffs and UM, but it is not the entirety
            College had an obligation to provide
                                                                of the parties’ agreement. See     Jallali, 992 So. 2d at 342
            “in-person educational services” for
                                                                (student's relationship with university is based in contract
            the entire Spring 2020 semester. The
                                                                arising from university's rules, regulations, regimen and
            Court disagrees based on its careful
                                                                publications at the time of enrollment).
            review of the amended complaint.
            Throughout the amended complaint,
                                                                 *6 Finally, UM argues that the claims for breach of implied
            Murillo alleges that the College's
                                                                contract and unjust enrichment must be dismissed because
            publications clearly implied that
                                                                they are indistinguishable from the breach of contract claims.
            courses would be conducted in-person.
                                                                Plaintiffs correctly point out that Rule 8 permits pleading in
            The College's materials also touted
                                                                the alternative. Fed. R. Civ. P. 8(d)(3) (“[a] party may state
            its many resources and facilities—
                                                                as many separate claims or defenses as it has, regardless of
            all of which were located on the
                                                                consistency”). This case is at the pleading stage; once a record
            campus thereby implying in-person
                                                                has been developed, the parties will have the opportunity to
            participation. These allegations are
                                                                address factual and legal issues raised by the pleadings. But at
            sufficient at this early stage, especially
                                                                this stage, Plaintiffs are entitled to plead alternative theories
            because Florida law recognizes
                                                                of relief.
            that the college/student contract is
            typically implied in the College's
            publications. In other words, this is not
            a typical contract situation where there                               C. Jurisdictional Standing
            is an express document with delineated
            terms that a plaintiff can reference. It             [16] UM moves to dismiss the claims brought by Plaintiffs
            is more nebulous.                                   Julie Gold (“Gold”) and Michael Weiss (“Weiss”) for lack of
                                                                standing. Gold and Weiss are parents of UM students who
                                                                paid their children's tuition and fees. Complaint, ¶ 21 (DE
                                                                [49]).
   Salerno, 488 F.Supp.3d at 1217–18. The same analysis
governs here. Throughout the Complaint, Plaintiffs cite UM      [17] A defendant may make a facial or a factual attack on
publications, web pages, catalogs, and policies that support
                                                                standing.     Stalley ex rel. U.S. v. Orlando Reg'l Healthcare
Plaintiffs’ claim of a contract for on-campus instruction and
                                                                Sys., Inc., 524 F.3d 1229, 1232 (11th Cir. 2008). “A facial
services. (See, e.g., DE [49], ¶¶ 25 – 55; 93 – 137). The
                                                                attack on the complaint requires the court to merely look and



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            7
   Case 2:20-cv-03843-BMC Document 37-8 Filed 08/04/21 Page 9 of 10 PageID #: 1325
In re University of Miami COVID-19 Tuition and Fee..., --- F.Supp.3d ---- (2021)
2021 WL 1251139

                                                                      alleges that UM breached the contract by failing to provide
see if the plaintiff has sufficiently alleged a basis for subject
matter jurisdiction, and the allegations in his complaint are         in-person education to the students. Although Gold and Weiss
                                                                      certainly have a parental interest in their children's education,
taken as true for purposes of the motion.”    Id. A factual           the education – and the relationship with the university –
attack uses materials extrinsic from the complaint, such as           belongs to the student, not to the parent. The Complaint
affidavits or testimony. Id. UM has made a facial attack on           fails to allege any legally protected contractual relationship
Gold's and Weiss’ standing.                                           between UM and Gold or Weiss. Likewise, the Complaint
                                                                      fails to allege any concrete injury to Gold or Weiss. See
 [18] [19] To establish standing, a plaintiff must show “(1)             Salerno, 488 F.Supp.3d at 1216–17 (“It is also of note that
an injury in fact; (2) a causal connection between the injury         the lack of injury to Salerno [the mother] is clear regardless of
and the alleged misconduct; and (3) a likelihood that the             whether Salerno provided financial support to her daughter.
injury will be redressed by a favorable decision.” L.M.P. on          That arrangement was between mother and daughter. It does
behalf of E.P. v. Sch. Bd. of Broward Cty., Fla., 879 F.3d 1274,      not establish a relationship between the College and Salerno
1281 (11th Cir. 2018) (citing Lujan v. Defs. of Wildlife, 504         under these facts.”).
U.S. 555, 560-61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992)).
“At the pleading stage, the plaintiff must clearly allege facts       *7 The Complaint fails to establish standing on the part of
demonstrating each of these elements.” Gesten v. Burger King          Gold or Weiss. The Court is, therefore, obligated to dismiss
Corp., 2017 WL 4326101, at *1 (S.D. Fla. Sept. 27, 2017)              their claims for lack of jurisdiction.    Fed. R. Civ. P. 12(b)
(citing  Spokeo, Inc. v. Robins, ––– U.S. ––––, 136 S. Ct.            (1);    Salerno, 488 F.Supp.3d at 1216–17 (parent who paid
1540, 1547, 194 L.Ed.2d 635 (2016), as revised (May 24,               tuition lacked standing to sue for refund of tuition due to
2016)).                                                               switch to remote learning in response to COVID-19).

[20]      [21]        [22] “Injury in fact is a constitutional
                                                                         III. CONCLUSION
requirement.”      Spokeo, Inc., 136 S. Ct. at 1547–48
                                                                      The Court concludes that Plaintiffs have alleged plausible
(quotations omitted). “To establish injury in fact, a plaintiff
                                                                      claims under Florida law for breach of contract and
must show that he or she suffered ‘an invasion of a legally
                                                                      unjust enrichment. Plaintiffs Gold and Weiss, however, lack
protected interest’ that is ‘concrete and particularized’ and
                                                                      standing to sue as they have failed to allege an injury in fact.
‘actual or imminent, not conjectural or hypothetical.’ ”        Id.   Their claims, therefore, will be dismissed. Accordingly, it is
at 1548 (quoting     Lujan, 504 U.S. at 560, 112 S.Ct. 2130).         hereby
“For an injury to be particularized, it must affect the plaintiff
                                                                      ORDERED AND ADJUDGED that University of Miami's
in a personal and individual way.”     Spokeo, Inc., 136 S.           Motion to Dismiss Consolidated Class Action Complaint with
Ct. at 1548 (internal quotations and citations omitted). To           Prejudice (DE [52]) is GRANTED IN PART AND DENIED
be concrete, “the injury must be ‘de facto’; that is, it must         IN PART. The claims of Julie Gold and Michael Weiss are
actually exist.”      Id. at 1549. “ ‘Concrete’ is not, however,      DISMISSED for lack of standing. The Motion to Dismiss is
                                                                      otherwise denied.
necessarily synonymous with ‘tangible.’ ”        Id. at 1549.
                                                                      DONE AND ORDERED in Chambers, Fort Lauderdale,
The Court agrees with UM that Gold and Weiss lack standing.
                                                                      Florida, this 4th day of March 2021.
The Complaint contains no allegations that they suffered an
injury in fact. The contract alleged in the Complaint was that
the students would receive a residential, in-person educational       All Citations
experience at UM in exchange for payment of tuition and
fees. Florida law recognizes a contract between the student           --- F.Supp.3d ----, 2021 WL 1251139

and the university.      Jallali, 992 So.2d 338. The Complaint




                   © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              8
    Case 2:20-cv-03843-BMC Document 37-8 Filed 08/04/21 Page 10 of 10 PageID #: 1326
In re University of Miami COVID-19 Tuition and Fee..., --- F.Supp.3d ---- (2021)
2021 WL 1251139




                                                       Footnotes


1      Four separate lawsuits were filed asserting similar claims. Two cases were brought by students Valeria
       Dimitryuk and Adelaide Dixon and two cases were brought by Julie Gold and Michael Weiss, parents of UM
       students. On August 5, 2020, the Court consolidated the actions (DE [40]).
2      Count VIII is captioned “Enrichment Without Cause” but the text of the Count is clear that Plaintiffs are claiming
       unjust enrichment (see DE [49], ¶ 242).
3      Prior to consolidation of the cases, UM had moved to dismiss each of the separate lawsuits. The Court
       consolidated the cases, ordered Plaintiffs to file a Consolidated Class Action Complaint, and denied the
       pending motions to dismiss without prejudice. UM argues contends that Plaintiffs should not be granted leave
       to amend.
4      UM argues that because plaintiffs each filed previous shotgun complaints, the Court must dismiss the present
       Complaint with prejudice. See     Vibe Micro, Inc., 878 F.3d at 1297. Even if the Court were to dismiss the
       Complaint as a shotgun pleading, dismissal would be without prejudice. A non-merits-based dismissal may
       only be made after the district court identifies the deficiencies in the complaint and gives the plaintiff the
       opportunity to correct them.  Id. This Court has never addressed the shotgun pleading argument made by
       UM and, therefore, dismissal with prejudice would not be warranted.


End of Document                                             © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           9
